Citation Nr: 0944025	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1959 to July 1978. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
chronic obstructive pulmonary disease. 

In January 2009 the Board remanded the claim for an 
additional VA examination. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's chronic obstructive pulmonary disease 
manifested in service or is causally related to service. 


CONCLUSION OF LAW

The criteria for service connection for chronic obstructive 
pulmonary disease have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated June 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining other evidence, afforded the Veteran physical 
examinations and obtained medical opinions as to the etiology 
of his disability.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The service treatment records show that the Veteran was 
treated in service for various lung conditions, including 
pneumonia, coccidioidomycosis left upper lobe, chronic cough, 
chest pain, and wheezing in the left thorax.  In January 1962 
the Veteran had an apical posterior segmentectomy performed 
on the left lung. 

Private medical treatment records were received.  While many 
noted the Veteran's chronic obstructive pulmonary disease, 
none provided an opinion as to the cause of his chronic 
obstructive pulmonary disease or provided an opinion that the 
condition was in any way related to his service. 

A September 2005 VA examination diagnosed chronic obstructive 
pulmonary disease and opined that it was less likely than not 
that the Veteran's chronic obstructive pulmonary disease was 
related to wheezing in his chest during active duty.  
However, as the opinion did not address all of the Veteran's 
in service lung conditions, including coccidioidomycosis, 
left upper lobe, and the apical posterior segmentectomy of 
the left lung, the Board remanded the claim for an additional 
VA examination. 

A July 2009 VA examination diagnosed severe chronic 
obstructive pulmonary disease most likely related to smoking 
not associated with either surgery for coccidiomycosis or 
asbestos related lung disease.  The examiner opined that the 
fact that the Veteran had surgery in service did not 
contribute significantly to his current disability as he did 
not have the onset of symptomatic obstructive disease until 
more than 10 years following discharge.  The examiner noted 
that the Veteran's significant obesity and inactivity 
suggested that deconditioning has also played a significant 
role in his condition.  The examiner found no evidence of 
significant asbestos related lung disease on the Veteran's 
radiograph.  The examiner also noted that the left upper lobe 
segmentectomy in 1961 would not be expected to result in any 
significant loss of pulmonary function.  He concluded that it 
was not likely at all that the Veteran's current respiratory 
disability was due to any medical problems that developed 
during military service and it was almost entirely due to his 
deconditioning and smoking related chronic obstructive 
pulmonary disease. 

The Veteran has argued that his chronic obstructive pulmonary 
disease is due to service, however, as a layperson, lacking 
in medical training and expertise, the Veteran cannot provide 
a competent opinion on a matter as complex as the etiology of 
chronic obstructive pulmonary disease and his views are of no 
probative value.  While the Veteran's lay assertions have 
been considered, they do not outweigh the other medical 
evidence of record, the most probative of which shows that 
there is no relation between the Veterans's current chronic 
obstructive pulmonary disease and his in service lung 
conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Chronic obstructive pulmonary disease was not shown in 
service nor is there any evidence that the Veteran's current 
chronic obstructive pulmonary disease is related to any of 
his in service lung conditions.  Absent any competent and 
probative medical evidence relating the Veteran's current 
chronic obstructive pulmonary disease to service, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied. 



__________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


